DETAILED ACTION
This Final action is in response to an amendment filed 1/18/2022.  Currently claims 1-14 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The term “binding pin” in independent claims 1 and 12 was interpreted as a “touch bonding pin” as described in the specification pg. 7. This interpretation was confirmed by the Applicant on the Remarks filed 9/22/2021 pgs. 7-8. 
The term “in a form of no bent portion” in independent claims 1 and 12 was interpreted as no bent behind itself per the specification Figs. 1-2 and pg. 9 first paragraph.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Tsai et al. in US 2012/0319967 (hereinafter Tsai) in view of Wei et al. in US 2021/0043694 (hereinafter Wei).

claim 1, Tsai discloses a touch display device (Tsai’s par. 3), comprising a display panel, a touch panel, and motherboard (Tsai’s Figs. 6-8 and par. 28-29: see 310, 320 and 330 respectively), the touch panel being disposed on a light emitting side of the display panel (Tsai’s Figs. 6-8), wherein the touch display device further comprises a first flexible connection plate (Tsai’s Figs. 6-8: see area of FPC 340 where 342b and 346 are located), a second connection plate (Tsai’s Figs. 6-8: see motherboard 330) and a third flexible connection plate (Tsai’s Figs. 6-8: see area of FPC 340 where 342a and 344 are located), the first flexible connection plate has one end disposed on a back side facing away from the light emitting side of the display panel (Tsai’s Figs. 6-8) and the other end connected to the light emitting side of the display panel (Tsai’s Figs. 6-8), and the second connection plate is disposed on the back side of the display panel (Tsai’s Fig. 6-8) and connected to the first flexible connection plate (Tsai’s Fig. 6-8); and a first trace (Tsai’s Figs. 6-8: see 345) is disposed on the first flexible connection plate (as shown), a binding pin is disposed on the first flexible connection plate or the display panel (Tsai’s Fig. 7: 342b, B1 or 346), an output end of the motherboard (Tsai’s Figs. 6-8 and par. 28-29: 330) is electrically connected to the binding pin (Tsai’s Figs. 6-8) via the first trace with the binding pin on the light emitting side of the display panel (as shown), and the binding pin is electrically connected to an input end of the touch panel (Tsai’s Figs. 6-8: for  signals from 344/342a to 330 via 342b/346) via the third flexible connection plate (as shown); wherein the third flexible connection plate and the first flexible connection plate are located on a same side of the touch display device (Tsai’s Figs. 6-8) and the third flexible connection plate electrically connects the touch panel and the display panel (Tsai’s Figs. 6-8 and par. 29, 31) in a form of no bent portion (Tsai’s Figs. 6-8).
Tsai fails to disclose a touch driver circuit, the second connection plate being flexible, or the touch driver circuit is disposed on the second flexible connection plate.  
However, in the same field of endeavor of connectors in touch panels, Wei discloses a touch driver circuit  disposed on a flexible functional PCB (Wei’s Figs. 8-9 and par. 55, 78-88). 

As such, Tsai in view of Wei disclose: 
A touch display device (Tsai’s par. 3), comprising a display panel (Tsai’s Figs. 6-7 and par. 27: display panel 310), a touch panel (Tsai’s Figs. 6-7 and par. 27: display panel 320), and a touch driver circuit (there is a touch driver [chip] in Tsai’s Figs. 6-7 and par. 37 motherboard 330 per Wei’s Figs. 8-9 and par. 78-87: see chip on functional board) for driving the touch panel (Wei’s par. 6, 80, 88), the touch panel being disposed on a light emitting side of the display panel (Tsai’s Figs. 6-7),
wherein the touch display device further comprises a first flexible connection plate (Tsai’s Figs. 6-7 and par. 27-28: see area of FPC 340 where 342b/345 and 346 are located), a second flexible connection plate (Tsai’s Figs. 6-7 and par. 27: see motherboard 330 which upon combination with Wei’s par. 55 is a flexible PCB) and a third flexible connection plate (Tsai’s Figs. 6-7 and par. 27-28: see area of FPC 340 where 342a and 344 are located), the first flexible connection plate has one end disposed on a back side facing away from the light emitting side of the display panel (Tsai’s Figs. 6-7 and par. 28-29: see end of 346/345 to 332 which is in 330 on the back side of 310) and the other end connected to the light emitting side of the display panel (Tsai’s Figs. 6-7 and par. 28-29: see 342 to 310), and the second flexible connection plate is disposed on the back side of the display panel (Tsai’s Figs. 6-7: see 330 on back side of 310) and connected to the first flexible connection plate (Tsai’s Figs. 6-7 and par. 28-29: see 346 to 332 in 330); and

wherein the third flexible connection plate (Tsai’s Figs. 6-8: see area of FPC 340 where 342a and 344 are located) and the first flexible connection plate (Tsai’s Figs. 6-8: see area of FPC 340 where 342b/345 and 346 are located) are located on a same side of the touch display device (Tsai’s Figs. 6, 8, e.g. right as shown), and the third flexible connection plate (Tsai’s Figs. 6-8: see area of FPC 340 where 342a and 344 are located) electrically connects the touch panel and the display panel (Tsai’s Figs. 6-8 and par. 29, 31, 24) in a form of no bent portion (Tsai’s Figs. 6-8, specifically see Figs. 6, 8A-8B where FPC 340 portions 342a/343/344 are shown with no bent behind themselves or behind the display 310).

Regarding claim 2, Tsai in view of Wei disclose wherein the touch display device further comprises a display driver circuit (Wei’s Figs. 8-9 and par. 6, 80, 88: see chip) for driving the 

Regarding claim 3, Tsai in view of Wei further disclose wherein the second flexible connection plate (Tsai’s Figs. 6-7: 330 and Wei’s Figs. 8-9: functional board) comprises a main flexible connection plate (Wei’s Fig. 8 and par. 55: functional board) and a chip on film (Wei’s Fig. 8: see chip) connected to the main flexible connection plate (Wei’s Fig. 8: see chip to functional board) and the first flexible connection plate (Wei’s Fig. 8 and par. 83: see chip on plastic which is equivalent to FPC 340 in Tsai’s Figs. 6-8),
the touch driver circuit is disposed on the main flexible connection plate (Wei’s Fig. 8: see chip on functional board), and the first trace (Tsai’s Figs. 6-7 and par. 28-31: see 345/346/342b) is disposed on the main flexible connection plate (upon combination with Wei’s par. 83, there is a trace on Tsai’s motherboard 330 to connect to the chip and eventually to the touch display), the chip on film (Wei’s par. 83: to connect to the touch panel) and the first flexible connection plate (Tsai’s Figs 6-7 and par. 29-31: see 345/346/342b); and
the display driver circuit (Wei’s Figs. 8-9 and par. 6, 80, 88: see chip) is disposed on the chip on film (Wei’s Fig. 8), and the second trace (Tsai’s Figs. 6-7: see 346) is disposed on the chip on film (Wei’s par. 83: to connect to the display) and the first flexible connection plate (Tsai’s Figs. 6-7: see 346).
It would also have been obvious to one of ordinary skill in the art that there will be trace connecting the motherboard, the chip and the touch display (Wei’s Fig. 8 and par. 83 and Tsai’s 

Regarding claim 4, Tsai in view of Wei further disclose wherein the display panel comprises an organic light emitting diode display panel (Wei’s Fig. 8). It would also have been obvious to one of ordinary skill in the art that the display panel would be an organic light emitting diode display panel, in order to obtain the benefit of self-luminescence, a wide viewing angle, high contrasts and low power consumption (Wei’s par. 3).

Regarding claim 5, Tsai in view of Wei further disclose wherein the touch display device comprises a polarizer disposed on a surface of the touch panel facing away from the display panel (Wei’s Fig. 8). It would also have been obvious to one of ordinary skill in the art  to include a polarizer as taught by Wei, in order to obtain the predictable result of polarizing light from the light emitting panel (Wei’s par. 29). 

Regarding claim 6, Tsai in view of Wei further disclose wherein the touch display device comprises a protective cover plate disposed on a light emitting side of the polarizer (Wei’s par. 62-63). It would also have been obvious to one of ordinary skill in the art  to include a cover glass as taught by Wei, in order to obtain the predictable result of covering the touchpanel (Wei’s par. 29).

Regarding claim 7, Tsai in view of Wei further disclose wherein the touch display device further comprises a first transparent adhesive layer (Wei’s par. 63: OCA) disposed between the protective cover plate (Wei’s par. 63: cover glass) and the polarizer (Wei’s par. 62-63: cover glass is fitted after the polarizer is installed, thus on top of polarizer) to bond the protective cover plate and the polarizer together (Wei’s par. 63). It would also have been obvious to one of 

Regarding claim 8, Tsai in view of Wei further disclose wherein the touch display device comprises a second transparent adhesive layer (Wei’s Fig. 2 and par. 49: see optically clear adhesive) disposed between the touch panel and the display panel (Wei’s Fig. 2) to bond the touch panel on the display panel (Wei’s par. 51). It would also have been obvious to one of ordinary skill in the art  to include an OCA layer to bond the touch and display panels as taught by Wei, in order to obtain the predictable result of fitting them (Wei’s par. 51).

Claims 9-14 are rejected under 35 U.S.C. 103 as being unpatentable over Tsai in view of Wei and Lee in US 2016/0210894 (hereinafter Lee).

Regarding claim 9, Tsai in view Wei disclose wherein the touch display device further comprises a heat sink (Wei’s Figs. 2, 8 and par. 31: copper foil as heat dissipation) attached to the back side of the display panel  (Wei’s Figs. 2, 8). 
But Tsai in view of Wei fail to disclose one end of the first flexible connection plated fixedly connected to the heat sink.  
However, in the same field of endeavor of connecting display and IC chips, Lee discloses the second end of a first flexible connection plate fixedly connected to a back side of the display panel through a support member that dissipates heat (Lee’s Fig. 2 and par. 77, 87-88). 
Therefore, it would have been obvious to one of ordinary skill in the art that Tsai in view of Wei’s heat sink (Wei’s Figs. 2, 8 and par. 31: copper foil as heat dissipation equivalent to 400 in Lee’s Fig. 2 per par. 77) would have one end of the first flexible connection plate fixedly 

Regarding claim 10, Tsai in view of Wei and Lee disclose wherein the touch display device comprises a third adhesive layer (Lee’s Fig. 2 and par. 87-88: see 300/500) disposed between the first flexible connection plate (Lee’s Fig. 2: see 115/220 equivalent to Tsai’s Figs. 6-7: 340 and Wei’s Fig. 89: chip on plastic) and a side of the heat sink (Lee’s Fig. 2: see 400 equivalent to Wei’s Figs. 2, 8: foil) facing away from the display panel (Lee’s Fig. 2 and Wei’s Fig. 8). 

Regarding claim 11, Tsai in view of Wei and Lee disclose wherein the binding pin (Tsai’s Fig. 7: 342b, B1 or 346) is disposed at a portion of the display panel (Tsai’s Figs. 6-8: see 310) to which the first flexible connection plate is connected (Tsai’s Figs. 6-8).  

Regarding claim 12, Tsai discloses a manufacturing method of a touch display device (Tsai’s par. 3), the touch display device comprising a display panel, a touch panel, a motherboard (Tsai’s Figs. 6-8 and par. 28-29: see 310, 320 and 330 respectively), a first flexible connection plate (Tsai’s Figs. 6-8: see area of FPC 340 where 342b and 346 are located), a second flexible connection plate (Tsai’s Figs. 6-8: see motherboard 330) and a third flexible connection plate (Tsai’s Figs. 6-8: see area of FPC 340 where 342a and 344 are located), the first flexible connection plate having a first end connected to the display panel (Tsai’s Figs. 6-8 and par. 28-31: see 342 to 310), wherein the manufacturing method comprises connecting a second end of the first flexible connection plate to the second flexible connection plate (Tsai’s Figs. 6-8), bonding the touch panel to a light emitting side of the display panel (Tsai’s par. 6),

Tsai fails to disclose a touch driver circuit, the second connection plate being flexible,  the touch driver circuit disposed on the second flexible connection plate, or bonding, by bending the first flexible connection plate, the second end of the first flexible connection plate to a back side of the display panel facing away from the light emitting side of the display panel.  
However, in the same field of endeavor of connectors in touch panels, Wei discloses a touch driver circuit  disposed on a flexible functional PCB (Wei’s Figs. 8-9 and par. 55, 78-88). Therefore, it would have been obvious to one of ordinary skill in the art to use Wei’s teaching of a touch driver circuit on a functional PCB which is flexible, in order to obtain the benefit of a simple implementation of an electrical connection structure (Wei’s par. 86), the predictable result of an available FPC for a functional board (Wei’s par. 55) and the predictable result of driving the touch panel (Wei’s par. 6, 80, 88). By doing such combination, Tsai’s motherboard is a flexible circuit board (Wei’s par. 55) which has a touch driver IC on it (Wei’s Figs. 8-9 and par. 55, 78-87). 

Nevertheless, in the same field of endeavor of connecting display and IC chips, Lee discloses bonding, the second end of a first flexible connection plate to a back side of the display panel facing away from the light emitting side of the display panel (Lee’s Figs. 1-2 and par. 13, 87-88). Thus, it would also have been obvious to one of ordinary skill in the art to attach Tsai in view of Wei’s first flexible plate (Tsai’s Figs. 6-8: 340 and Wei’s Fig. 8: chip on plastic) to the back side of the display panel (as taught by Lee) in order to obtain the predictable result of known methods of arranging the bottom circuit parts (Lee’s Figs. 1-2 and par. 13, par. 87). 
By doing such combination, Tsai in view of Wei and Lee discloses: 
A manufacturing method of a touch display device (Tsai’s par. 3), the touch display device comprising a display panel (Tsai’s Figs. 6-7 and par. 27: display panel 310), a touch panel (Tsai’s Figs. 6-7 and par. 27: display panel 320), a touch driver circuit (there is a touch driver [chip] in Tsai’s Figs. 6-7 and par. 37 motherboard 330 per Wei’s Figs. 8-9 and par. 78-87: see chip on functional board) for driving the touch panel (Wei’s par. 6, 80, 88), a first flexible connection plate (Tsai’s Figs. 6-7 and par. 27-28: see area of FPC 340 where 342b/345 and 346 are located), a second flexible connection plate (Tsai’s Figs. 6-7 and par. 27: see motherboard 330 which upon combination with Wei’s par. 55 is a flexible PCB) and a third flexible connection plate (Tsai’s Figs. 6-7 and par. 27-28: see area of FPC 340 where 342a and 344 are located), the first flexible connection plate having a first end connected to the display panel (Tsai’s Figs. 6-7 and par. 28-29: see 342 to 310), wherein the manufacturing method comprises:
connecting a second end of the first flexible connection plate to the second flexible connection plate (Tsai’s Figs. 6-7 and par. 28-29: see 346 to 332 in 330), and disposing the 
bonding the touch panel to a light emitting side of the display panel (Wei’s Figs. 2, 8 and par. 51: using adhesive),
connecting the third flexible connection plate (Tsai’s Figs. 6-8: see area of FPC 340 where 342a and 344 are located) electrically connected to an input end of the touch panel (Tsai’s Figs. 6-8 and par. 28-32: there is a chip that receives signals from 344/342a and sends them to 330 via 342b/346) to a binding pin (Tsai’s Fig. 7: 342b/B1), wherein the binding pin (Tsai’s Fig. 7: 342b/B1) is disposed on the first flexible connection plate (Tsai’s Fig. 7 and par. 28-29: 342b, B1 or 346) or on the display panel on the light emitting side of the display panel (Tsai’s Figs. 6-8: 342b, B1 or 346), and an output end of the touch driver circuit (Tsai’s par. 28-29: motherboard 330 includes a touch driver chip per Wei’s Figs. 8-9 and par. 78-87) is electrically connected to the binding pin (Tsai’s Figs. 7-8 and par. 31-35: signal to module 330 through 346) via a first trace (Tsai’s Figs. 7 and par. 28-29: see 345/346/342b) disposed on the first flexible connection plate (Tsai’s Fig. 7 and par. 28-29: 342b, B1 or 346); and
bonding, by bending the first flexible connection plate (Tsai’s Figs. 6-8 and Wei’s Fig. 8), the second end of the first flexible connection plate (Tsai’s Figs. 6-8: see area of FPC 340 where 342b and 346 are located) to a back side of the display panel facing away from the light emitting side of the display panel (upon combination with Lee’s Fig. 1 and par. 13 or Fig. 2 and par. 87-88),
wherein the third flexible connection plate (Tsai’s Figs. 6-8: see area of FPC 340 where 342a and 344 are located) and the first flexible connection plate (Tsai’s Figs. 6-8: see area of FPC 340 where 342b/345 and 346 are located) are located on a same side of the touch display device (Tsai’s Figs. 6, 8), and the third flexible connection plate (Tsai’s Figs. 6-8: see area of FPC 340 where 342a and 344 are located) electrically connects the touch panel and the display panel (Tsai’s Figs. 6-8 and par. 29, 31) in a form of no bent portion (Tsai’s Figs. 6-8, specifically 

Regarding claim 13, Tsai in view of Wei and Lee disclose further comprising:
disposing a display driver circuit (Wei’s Figs. 8-9 and par. 6, 80, 88: see chip) for driving the display panel (Wei’s par. 6, 80, 88) on the second flexible connection plate (Wei’s Figs. 8-9 and par. 78-87: see chip on functional board which is equivalent to 330 in Tsai’s Figs. 6-8), wherein a second trace (Tsai’s Figs. 6-7 and par. 29-31: see 346) for electrically connecting the display driver circuit to an input end of the display panel (upon combination with Wei’s Figs. 8-9 and par. 78-87 there is a chip for driving the display on Tsai’s Figs. 6-7 motherboard 330 which is connected to the display through lines 346) is disposed on the second flexible connection plate (Tsai’s Figs. 6-7: 330 equivalent to functional board of Wei’s Figs. 8-9).

Regarding claim 14, Tsai in view of Wei and Lee further disclose further comprising:
bonding a polarizer on a surface of the touch panel facing away from the display panel (Wei’s Fig. 8 and par. 62-63: OCA to cover glass on top of polarizer),
bonding a protective cover plate (Wei’s par. 63: cover glass) to a light emitting side of the polarizer (Wei’s par. 62-63: cover glass is fitted after the polarizer is installed, thus on top of polarizer), and
attaching a heat sink (Wei’s Figs. 2, 8 and par. 31: copper foil as heat dissipation equivalent to 400 in Lee’s Fig. 2 per par. 77) to the back side of the display panel (Wei’s Figs. 2, 8 and Lee’s Fig. 2), the first flexible connection plate having a second end fixedly connected to the heat sink (upon combination with Lee’s Fig. 2 and par. 77, 87-88: see 400 heat dissipation attached to an end of 115/200).
It would also have been obvious to one of ordinary skill in the art to bond a polarizer and cover plate as taught by Wei’s Fig. 2 and par. 62-63, and to attach a heat sink as taught by .
Response to Arguments
Applicant's arguments filed 1/18/2022 have been fully considered but they are not persuasive. On the Remarks pgs. 10-11 Applicant argues that Tsai’s Figs. 3-4 show a first line 243 in a bent form. Please note that the rejection is based on Tsai’s Figs. 6-8 which shows third flexible connection plate in a form of no bent portion behind itself or the display (Tsai’s Figs. 6-8, specifically see Figs. 6, 8A-8B where FPC 340 portions 342a/343/344 are shown not bent behind themselves or behind the display 310). Also note that the term “in a form of no bent portion” was given the meaning per Fig. 2 and pg. 9 of no bent portion behind itself (as opposed to Fig. 1), but it was not given the meaning of a “flat” portion because this is not disclosed in instant Fig. 2 nor would it be inherent because instant Fig. 2 clearly shows the touch electrode 1011 in a different height from a thickness perspective than the display 102, thus implicitly disclosing a flex or bent portion in the connector 106.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Liliana Cerullo whose telephone number is (571)270-5882. The examiner can normally be reached 8AM to 3PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr Awad can be reached on 571-272-7764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LILIANA CERULLO/Primary Examiner, Art Unit 2621